Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 1 of 41 PagélD: 34

Nancy J. Arencibia Bar Id# 035431997 -
Eric G. Guglielmotti Bar Id# 016672009
JACKSON LEWIS P.C. |
- 220 Headquarters Plaza
East Tower, 7th Floor
Morristown, New Jersey 07960
(973) 538-6890
ATTORNEYS FOR DEFENDANTS

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

YOLANDA LACALLE, |
a Civil Action No.:
Plaintiff,

V ) ': NOTICE OF COMPLIANCE WITH
: | 28 U.S.C. § 1446(d)

CENTANNI RISTORANTE, ROBERTO: | |

DASILVA, JOHN DOES 1-10, AND XYZ :

CORP. 1-10,
Defendants.
TO: Clerk . Ty Hyderally, Esq.
United States District Court for the Hyderally & Associates, P.C.
District of New Jersey 33 Plymouth Street, Suite 202

MLK Jr. Federal Bldg. & Courthouse Montclair, NJ 07042
50 Walnut Street
Newark, NJ 07102

_ Pursuant to the requirements of 28 U.S.C. §1446(d), on February 14, 2019, a Notice of
Filing of Petition for Removal, a true copy of which is attached hereto as Exhibit 1, has been _

filed with the Clerk of the Superior Court of New J ersey, Law Division, Bergen County.

Respectfully submitted,

By: s/Nancy J. Arencibia
Nancy J. Arencibia
Eric G. Guglielmotti

JACKSON LEWIS P.C.
ATTORNEYS FOR DEFENDANTS

Dated: February 14, 2019
4841-1569-5752, v. 1
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 2 of 41 PagelD: 35

EXHIBIT 1
Case 2:19-cv-05712-JMV-JBC Document 1-1

_ Nancy J. Arencibia Bar Id# 035431997

Eric G, Guglielmotti Bar Id# 016672009"

JACKSON LEWIS P.C. .

— 220 Headquarters Plaza

- East Tower, 7th Floor

_ Morristown, New ‘Jersey 07960 Cn
(973) 538-6890 a

ATTORNEYS SFORI DERENDANTS -

YOLANDA LACALLE,
“Plaintiff,
wv oo

-CENTANNI RISTORANTE, ROBERTO
DASILVA, JOHN DOES 1- 10, AND XYZ
CORP, 1-19,

Defendants.

"Clerk of the Superior Court °
Civil Division.
Bergen County Courthouse
"10 Main Street a
- Hackensack, NJ 07601

‘TO:

Filed 02/14/19 Page 3 of 41 PagelD: 36

|. SUPERIOR COURT OF NEW JERSEY

LAW DIVISION: BERGEN COUNTY: —
DOCKET NO.: BER-00079-19

NOTICE OF F FILING OF PETITION FOR
REMOVAL

Ty Hyderally, Esq.

Hyderally & Associates, P.C.
33 Plymouth Street, Suite 202

Montelair, NJ 07042

PLEASE TAKE NOTICE that Defendanits, Centanni Ristorante and Roberto DaSilva

(“Defendants”), have forwarded for filing their notice and petition for removal of this a action to the: coe

United States District Court for the District of New Jersey on February 14, 2019. A ‘copy of the: ,

- notice and petition filed with the United States District Court i is submitted herewith as Exhibit 1.

PLEASE. TAKE FURTHER NOTICE, that Defendants hereby file a copy of their notice

and petition with the Superior Court of New Jersey, Bergen County, Law Division, in accordance .

with 28 U.S.C. §1446(@4).
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 _Page 4 of 41 PagelD: 37

Respectfully submitted,

JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor
Morristown, NJ 07960-6834
(973) 538-6890 ~

By: _s/Naney J. -Arencibia
Nancy J. Arencibia
Eric G. Guglielmotti

| ATTORNEYS FOR DEFENDANTS -

"Dated: February 14, 2019:

_ 4844-1768-5640, v. 1
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 5 of 41 PagelD: 38

Nancy J. Arencibia Bar Id# 035431997 ©
Eric G. Guglielmotti Bar Id# 016672009
JACKSON LEWIS P.C.

220 Headquarters Plaza -

East Tower, 7th Floor

Mottistown, New Jersey 07960

(973) 538-6890

ATTORNEYS FOR DEFENDANTS

YOLANDA LACALLE, | .
: | | . : SUPERIOR COURT OF NEW JERSEY
| Plaintiff, ~ * + LAW DIVISION: BERGEN COUNTY
. . + DOCKET NO.: BER-00079-19
v
~CENTANNI RISTORANTE, ROBERTO: : CERTIFICATE. OF SERVICE
DASILVA, JOHN DOES 1-10, AND XYZ : He _
CORP, 1-10,

Defendants.

Ther eby certify that on this date, true and correct copies of Defendants’ Notice of Filing of -
Petition for Removal and this Certificate of Service were filed with the Clerk via the Courts
| system and also served upon, Plaintiff's counsel, Ty. Hyderally, Esq., Hyderally & Associates, P.C., -
33 Plymouth Street, Montclair, New. Jersey 07042 ‘by sending said documents, via the. eCourts

system and e-mail on this 14th day of Febuary 2019.

for. Cae Q-
Lori Cell

Dated: February 14, 2019

--4825-3863-7448, v. 1
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 6 of 41 PagelD: 39

EXHIBIT 1
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 7 of 41 PagelD: 40

'-Naney J. Arencibia Bar Id# 03543 1997,
Eric G. Guglielmotti Bar Id# 016672009
JACKSON LEWIS P.C,

220 Headquarters Plaza

East Tower, 7th Floor :
Morristown, New Jersey 07960

(973) 538-6890 , 7
ATTORNEYS FOR DEFENDANTS ~

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

YOLANDA LACALLE, .
Civil Action No.:
- Plaintift oS

ve —_ NOTICE AND PETITION FOR

| + REMOVAL OF CASE FROM THE
CENTANNI RISTORANTE, ROBERTO: : SUPERIOR COURT OF NEW JERSEY,
-DASILVA, JOHN DOES 1-10, AND XYZ. LAW DIVISION, BERGEN COUNTY —
CORP. 1-10, ; oe ee |

“ Defendants.

oe TO: Clerk. Se —_ _ Ty Hyderally,, Esq. .
co United States Distriet Court for the _ -Hyderally & Associates, P. C
District of New Jersey. _ 33 Plymouth Street, Suite 202”

MLK Jn. Federal Bldg. & Courthouse — Montclair, NJ 07042 ..”.
50 Walnut Street So ,
_ Newark, NJ 07102 -

Defendants, Centanni Ristorante and Roberto DaSilva (“Defendants”), pursuant to 28
. U.S.C, 85 1331, 144, and 1446, respectfully submits this Notice and Petition. For Removal of a
Case from the Superior ‘Court of New Jersey, Law Division, Bergen: County, beating Decket No.

L- 7 9-19, and as grounds for removal allege as follows:
1. On or about January 4, 2019, Plaintiff Yolanda Lacalle ‘(Plaintiff”) fled a civil

action captioned Yolanda Lacalle v. Centanni Ristorante, Roberto DaSilva, John Does 1-10, and

XYZ. Cor. ‘4. 10, Docket No. BER-L-C 000079- 19, in the Superior Court of New Jersey, ys Law
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 8 of 41 PagelD: 41

o Division, Bergen Couniy. A true and correct copy of the Complaint in that action is attached
hereto as Exhibit A 7
2. _ Defendants were served with a copy of the summons and complaint on J ariuaty 16 16, .
2019, which is within tanty (30) days. of the filing of this notice and petition for removal. The
sutamons sand complaint were the initial pleadings received by Defendants setting. forth the claims
upon whieh Plaintiff s action is based.. .
| 3. 7: This notice e and petition is timely filed within the provisions | of 28 U.S.C. § 1446, |
Defendaits have effected removal within thirty G 0) days of receipt by it ofa paper from which it .
could first be ascertained that this action is removable. See 28 U.S.C. § 1446.
4 No. proceedings have taken place | in the state court action. Defendants have not _
served ‘an answer or responsive pleading to Plaintiff's Complain or made any appearance or
oo argument before the Superior Court of New Jersey.
6. In the Complaint Plaintiff alleges, inter alia, that, Defendants violated her rights
“under the Fair Labor Standards Act (“FLSA”), 29 USC. § 201, ef seq. See Exhibit A, Complaint, 2
-Count VIL Be eS ee
: | 7. Accordingly, this action is removable to this Court on the ground that original
jurisdiction ov over: Plaintiff S claims exists pursuant to 28 U.S.C. § 1331, by virtue of its “federal
~ question jurisdiction arising out of Plaintiff's claims under the FLSA, 29 U.S.C. § 201, -et seg.
8. Pursuant to 28 ULS.C, $144 1(a), this action may be removed to this Court because
it is founded, in part, on claims or rights arising under the laws of the United States.
9. . Pursuant to 28 U.S.C. §§ 1367 and 1441(0), this Court has supplemental jurisdiction
over Plaintiff's additional causes of action, sex and gender discrimination in violation of the New -

Jersey Law Against Discrimination (“LAD”), NJS.A. § 10:5- 1 et seq., sexual harassment in’
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 9 of 41 PagelD: 42

~ __Niolation of the LAD, ‘retaliatory discharge j in violation of the LAD. and the Conscientious

- Employee Protection Act (“CEPA”), N.LS.A. A, 34:19-1 ef SEGus ‘violation of the New J jersey Wage
. : and Hour I AW, and violation © of the} New J ersey Wage Payment Law. |
. to. ‘Venue i is proper in this Court pursuant to 28 U. S.C. saat.
: He Defendants file this Notice of Removal without waiving any. defenses to the
claimn(s) asserted by Plaintiff, including improper service of process, or. conceding that Plaintiff
a has pled claim(s) upon which relief can be granted. | | |
12. Pursuant to 28 U.S.C. § 1446(d), Defendants have given’ written notice of the
| removal of this action to all adverse patties, and has filed a copy of this notice. with the Clerk of
the Superior Court of New Jersey, Law Division, Bergen County. |
WHEREFORE, Defendants respectfully request that the within action, now ‘pending in 1 the
Superior Court of New Ter ersey, Law Division, Bergen County, be removed to the United States .
, District Court for the. District of New Jersey. | |
| | | Respectfully submitted,
J ACKSON LEWIS PC, |
220 Headquarters Plaza. -
' East Tower, 7th Floor

Morristown, NJ 07960-6834
(973) 538-6890

‘Dated: February 14,2019 By: /s/Naney J. Arencibia
fo 8 Naney J. Arencibia
- Eric-G. Guglielmotti

| : ATTORNEYS FOR DEFENDANTS
4834-1 105-2680, v. 1 .
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page.10 of 41 PagelD: 43

 

 

 
-Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 11 of 41 PagelD: 44

'BER-L-000079-19 01/04/2019 11:47:48 AM Pg 1 of 29 Trans ID: LOV201919544

Ty Hyderally, Esq. (Atty. ID No: 023231993),
Hyderally & Associates, P.C.

33 PLYMOUTH STREET, SUITE 202 |
MONTCLAIR, NEW JERSEY 07042.

TELEPHONE (973) 509- 8500

FACSIMILE (973) 509-8501
Attorneys for Plaintiff: Yolanda Lacalle

 

YOLANDA LACALLE, oo | SUPERIOR COURT OF NEW JERSEY

_ | LAW DIVISION: BERGEN COUNTY
PLAINTIFF, ne ___ | DOCKET NO.;
VB | | CIVIL. ACTION

‘CENTANNI RISTORANTE, ROBERTO | | a
-_-DASELVA, JOHN DOES 1-10, AND XYZ | COMPLAINT AND JURY DEMAND
CORP. 1-10, , }

 

| DEFENDANTS.

Plaintiff, Yolanda Lacalle (“Lacalle” ot “Blaintiff”) who resides at 2 Hoover Street, North _
Arlington, NJ 07031, Bergen County, by way of this Complaint against the Defendants, Centanni
Ristorante (“Centanni”), Roberto DaSilva (DaSilva”), John Does 1- 10, and XYZ Corp. 1-10
(hereinafter collectively the “Defendants”) heteby says:

- L Nature of Action, Jurisdiction, and Venue -

1. This is an action seeking equitable and legal relief for: (1) a violation of the New J ersey Law
Against Discrimination, N.IS.A. 10:5-1 et seq. (“LAD”) (sex and gender discrimination); (2)-

a violation. of the LAD (sexual harassment); (3) a violation of the | LAD (sexual
harassment/ hostile work environment); (4) a violation of LAD (retaliation); (S)a violation of
. the Conscientious Employee Protection Act, N.J.S.A.. 34: 19-1 et seq. (“CEPA”); (6) a | :
violation of the New Jer sey Wage: and Hour Law, N.LS. A. 34; i 1-56a et. seqg.; (7)a violation
of the New Jersey Wage Payment Act, N. LS.A.34:11-4, 1, et.seq.; and (8) a violation of the .

i: Fair Labor Standards Act of, 1938, as amended, 29 U.S.C. § 201; ef, seq. (FLSA),
Case 2: 19- “CV- -05712- -JMV- JBC Document 1-1 Filed o2/14/19 Page 12 of 4l PagelD: 45

10.

BER L- 000079- 19° 01/04/2019 11 “AT. 48 AM Pg 2 of 29 Trans iD: LCV20191 9544

- This court has jurisdiction due to the nature of the action and the amount in controversy.

Additionally, Plaintiff has satisfied all prerequisites to bringing these claims.
Venue is appropriate in this court since Plaintiff lives in Bergen County, Defendants were

located in and did business i in Bergen County during t the relevant time period, and the causes

of action accrued i in Bergen County, New Jersey.

IL Parties

2 . Lacalle, whose gender i is female, was. a Bartender ‘for Centanni, which i is located at. 11- 35
ca River Road, ‘North Arlington, New Jetsey 07031. . . ne oe
, : | Plaintiff was an employee of the Defendant Corporation and performed job related duties in
the State of New Jersey. .

7 During the relevant time period, Roberto DaSilva v was the Owner of Centanni.

Additionally, DaSilva was a senior management level employee who controlled Plaintiff's

_ workplace and supervised Plaintiff and (1) aided the employer in performing a wrongful act oo

- that caused an injury; (2) was generally aware of his role: as part of an illegal or tortious:

activity at the time he provided assistance; and (3) knowingly and substantially a assisted. the |

employer i in the principal violation. of the statutes referenced herein.

During the televant time period, J OHN DOES 1-10 are currently unknown employees who
were either senior management level employees who controlled Plaintiff’ s workplace, and’
_ supervised Plaintiff and aided and/or abetted in the commission of conduct complained of
~~ herein and/or who either acted within the scope of their employment at the workplace during -
. working hours, or, to the éxtent they went beyond the scope of their employment, Defendants
ratified, embraced and added to his conduct. As the patties engage in discovery, Plaintiff
retains the right to amend. the Complaint to add these individual employees by name,

. During the relevant time period, XYZ Corp. 1-10 are unknown affiliated corporations or

entities or other corporations who have liability for the claims set forth herein. As the parties

~. engage in discovery, Plaintiff retains the. right t to amend the Complaint to add these

individual entities by name.

Thus, all Defendants are subject to suit under the statutes alleged above. .-

-2-
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 13 of 41 PagelD: 46

i,

12,
13.
AL

1S.
16. 7
Te

18,

19.
20.
2h.
22,

23.

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 3 of 29 Trans ID; LCV201919544

At all'times referred to in this Complaint, employees of the Corporate Deféndants, who are
referred to herein, were acting within the scope of their employment at the workplace during
working hours, or, to the extent that they were not so acting, the corporate defendants

ratified, embraced and added to their conduct.

i, Factual Allegations

: Lavalle started: working as a bartender at Benst’ s. Restaurant on or about August 2012.

- Lacalle was hired by, Louise (inu).

Approximately i in late 2013, Bensi’ s changed its name to Centanni Ristorante.

- From. 2014-2015, ‘Defendant laid-off all the bartenders.

: In 2015, Lacalle returned to work for defendants, as a bartender:

Lacalle performed her duties in an exemplary mannet despite having to endure sexually

harassing. comments and actions and gender discrimination from Defendants,

Finally, Lacalle could not endure the sexual harassment and gender discrimination and she

filed a police report on June 17, 2016: (Exhibit yry

Lacalle reported the harassing and discriminatory comments made by DaSilva, the owner rof

_ Centanni and made specific reference to DaSilva making sexual comments about female

private parts in the workplace.

For example, DaSilva was sitting at the bar next to waiter and bartender Kevin Korzikowski

(“Korzikowski”) and - takeout employee (female) Angel (Inu) and discussing a woman’ S

“pussy”.

DaSilva demeaned women by openly gawking at women’s bodies: “When Lacallé advised .

him that he could not do such things, DaSilva replied with words to the effect that he was not

_ doing anything; he was just looking.

Due to the fact that upper level management opetily condoned and engaged i in derogatory and

harassing comments about women, other employees of Defendants engaged in similar

behavior.

Kitchen staff repeatedly made comments about “fixing up” Lacalle with Poncho (Lnw) “to

have babies because | he as no woman”.
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 14 of 41 PagelD: 47

25,

26.

27.
28.

29.
30."
31.
2
33.

34,
35.

36,

37.

- BER-L-000079-19 01/04/2019 11:47:48 AM Pg 4 of 29 Trans ID: LCV201919544 -

Plaintiff f told the staff numerous times to stop making sexually. hafassing comments to her,
“however, they persisted. a

A cook, Alberto (Inu) and, dishwasher, Jerry (Inu) made. constant comments about Lacalle’ s_
body. | So

For example, Alberto frequently asked Lacalle. how she got her derriere and breasts to stand |
‘up like they did and how she got them to look so good. Jerry would touch Lacalle, kiss her,

hug her, and ask her to marry him, J erry furthet commented about how good Lacalle. looked

and how she had a nice body.

Lacalle complained about the sexual harassment; however, no remedial action ‘occurred. -

On June 15,2016, when Lacalle complained to DaSilva about the sexual harassment, ‘he told

her to “wear different clothes”. a

Such a comment by the owner of the restaurant reflects an environment permeated by sexual
harassment, gender discrimination anda general lack of respect for female employees,

DaSilva openly ‘admitted that Lacalle had complained of sexual har assment and staff So
speaking offensively. However, he refused to take curative action, -

When Lacalle persisted i in her complaint, DaSilva became agitated and yelled expletives at |

Lacalle.

In the Fall of 2017, Korzikowsk told Laeallle she was menopausal in the presence of -

DaSilva,

| Korzikowski’s comments were characteristic of his disregard .for women as he constantly
cursed at Lacalle and told her to go “fk” herself. | oo

Lacalle complained. fo DaSilva about the comment, however no curative action occurred.

_ In October, 2017, Plaintiff asked a worker i in the kitchen, Omar (Inu), if he would be

interested in a baby carriage she owned as he had numerous children.

. Omar responded that he had five (>) children and asked Lacalle if “she’ d like to”, making a

hand gesture and sexually suggestive hip thrusting movements.

On October 22, 2017, Lacalle was so. humiliated and. offended by the comment that she filed
a police report with the North Arlington } Police Department. (Exhibit 2”).
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 15 of 41 PagelD: 48

38.

39,5

0.

“discrimination, and retaliation. she encountered: in the workplace, along: with. DaSilva’s. -

ALL
42.
43,
44,

45,

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 5 of 29 Trans ID: Lov201919544 us

Lacalle complaingd to DaSilva about Omar’s comment and the other sexual harassment and
discrimination she: enduted i in the workplace. a | oo

‘DaSilva completely: demeaned Lacalle’s comiplaint and disregarded the fact that he openly

condoned and engaged in rampant sexual harassment and gender discrimination in his

workplace,

7 Lacalle was finally s so emotionally traumatized by the sexual harassment, gender

persistent refusal to take any curative action and retaliatory responses, that on Tuesday,

- October 24, 2017, she sent DaSilva a lengthy text message chronicling the harassment and

discrimination she had endured. (Exhibit “3”). ~ |

‘Further, Lacalle asked that DaSilva comply with the wage laws and IRS regulations and pay

her i in compliance with the law.

7 Lacalle complained. about being paid off the books and not being paid for all the tinie she

worked.

.  Lacalle’s complaint specifically put Defendants on notice of their violation of the New J ersey

Wage and Hour Law, NJ. S.A. 34:11-56a ef seq. (Wage and Hour Law”); the New Jersey

" : Wage Payment Act, N. J. S.A. 34:1 1-4, 1, ef seq. (“Wage Payment Act”), and the Fair Labor .

Standards Act of 1938, as amended, 29 U.S.C. 8§ 201, et seq. (“FLSA”).
Lacalle’s complaint about the Wage and Hour Law, Wage Payment Act, and FLSA violation
brought her within the protections of the Conscientious Employee Protection Act, N.J.S.A.

~ 34:19-1 et seq. (CCEPA”).

~ That. same evening, DaSilva responded that everyone was sick and tired of Lacalle’s

complaints. He further. refused to take any curative action pertaining to her CEPA -
complaints. Further, DaSilva made specific reference to his outrage that Lacaile called the

police on October 22, 2017. DaSilva closed by stating that he was bringing a partner into the

: . business who would not “want certain people here so this fste Thetter offifyou just resign.

(Exhibit 4, i
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 16 of 41 PagelD: 49

46.

Aq,

"48.

52.

~ 53,
54.

455.

56.

- BER-L-000079-19. 01/04/2019 11:47:48 AM Pg 6 of 29 Trans ID: LCV201919544

Later that evening, DaSilva then sent a follow up text message noting that he was terminating
Lacalle subsequent to her coniplaint ‘of sexual harassment, gender discrimination, and
retaliation and ber CEPA based complainit. (Exhibit 5%), .

DaSilva’ § text of October 24, 2017 mate reference toa conversation with L, scalle, However,

DaSilva and Lacalle didn’ t have a conversation.

Lacalle then sent a text on October 25, 2017 acknowledging the text messages terminating

her and asking that Defendants return her bartending license. (Exhibit “6").
49
50.
Sl.

Defendants failed to respond and have failed to return Lacalle’s bartending license.

Defendants’ refusal to return Lacalle’s bartending license comprises another act of reprisal

- At the time of her termination, Plaintiff was making approximately $100 a night in wages

and tips.

These benefits of employment make up Plaintiff's claim for darnages,

Count I
(LAD)
(Gender Discrimination/Harassment)

Plaintiff realleges and incorporates herein the other paragraphs contained in this Complaint,
The foregoing facts and circumstances demonstrate that Defendants have viotated the New
J jersey Law Against Discrimination, NJ. S. A. 10: 5-1 et seq. “y by engaging, in gender

: discrimination/ Harassment.

Asa direct and proximate result of the actions of Defendants, Plaintiff has suffered mental

~ anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional

distress injuries, the physical manifestation of emotional distress injuries and/or physical

injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,

“anda diminished capacity io enjoy Plaintiff's life. Moreover, Plaintiff has and/or may have ©

| to inour expenses for medical, psychiatric, and/or. psychological counseling and. care, a

Plaintif? S damages have been experienced in the past, and they will continue into the future.

F urther, Plaintiff has been required to retain an attorney to assist Plaintiff i in asserting

Plaintiff" s claims and protecting Plaintiff's rights.

6
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 ‘Page 17 of 41 PagelD: 50:

37.
52, -

59.

60.

61.
62,

63.

- BER-L-000079-19 01/04/2019 11:47:48 AM Pg 7 of 29 Trans ID: Lov201919844.

Count
(LAD)
(Sexual Harassment)

Plaintiff realloges and incorporates herein the other paragraphs contained i in this Complaint.

, The fotegoing facts and ciroumstances demonstrate that Defendants have violated the New

; Jersey Law Against Discrimination, N. JS, A. 10:5- 1 et seq., by engaging | in acts of sexual.

harassment.

As a direct.and proximate result of the actions sof Defendants Plaintiff has suffered mental

. anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional ~

distress injuries, the physical manifestation of emotional distress injuries and/or physical oo

injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability. to earn. a living, .
and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff may have to incur

expenses for medical, psychiatric, and/or psychological counseling and care. Plaintifi’s

damages have been experienced i in the past, and they will continue into the future.

"Further, Plaintiff has been required to retain an attorney | to assist Plaintiff i in asserting

Plaintiff's claims and d protecting Plaintitf’s rights.

‘Count I
/ (LAD) -
(Sexual Harassment/Hostile Work Bnvironment

Plaintiff realleges and incorporates herein the other paragraphs contained in this Complaint, —
The foregoing facts and circumstances demonstrate that Defendants have violated the New

Jersey Law Against Discrimination; N.J.S.A. 10:5: 1 et Sed by engaging in acts of hostile -

“work environment.

As.a direct and proximate result of the actions of Defendants, Plaintiff has suffered mental

anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional

distress injuries, the physical manifestation of emotional disiress injuries and/or physical

injury. Furthermore, P Plaintitt has suffered lost wages, @ diminished ability to earn a. living,

7
Case 2:19-cv-05712-JMV- JBC Document 1-1 Filed 02/14/19 Page 18 of 41 PagelD: 51

64

' 65,
66.
” Jersey Law Against Discrimination, N.JS.A, 10:5-1 et seq., , by retaliating against Plaintiff for

67.

S68.

70.
7,

BER- L-000079- 198 O104/2019 41 AT: 48 AM Pg 8 of f 29 Trans ID: LCV201919544,

and a diminished capacity to enjoy Plaintif?'s life. Moreover, Plaintiff may have to incur |.
expenses for medical, psychiatric, and/or psychological counseling and care. Plaintiff's
damages have been experienced { in the past, and they will continue into the future.

Further, ‘Plaintiff has been required to retain an attorney to assist Plaintiff i in asserting

Plaintiff's olaims and protecting Plaintif's rights,

Count IV |
(LAD)
- (Retaliation)

Plaintiff realleges and incorporates herein the paragraphs set forth i in this Complaint.

. The foregoing facts and circumstances demonstrate that Defendants have violated the New

complaining about such discrimination and/or harassment.

As a direct and proximate result of the actions of Defendants Plaintiff has suffered mental

“anguish, physical discomfort, pain. and suffering, shame’ and embarrassment, emotional

distress injuries, the physical manifestation of emotional distress injuries and/or physical
injury. Furthermore, Plaintiff has. suffered lost wages, a diminished ability to earn a living,
and a diminished capacity to enjoy Plaintiff's life, Moreover, Plaintiff has and/or may have
to incur expenses for ‘medical, psychiatric, and/or psychological counseling and care,

Plaintiff's damages | haye been experienced in the past, and they will continue into the future. -

Further, Plaintiff has ‘been required to retain an attorney to assist Plaintiff in ‘asserting

Plaintiff's claims and protecting Plaintif s rights.
Count Vv.
(CEPA) |

| The Plaintite realleges and incorporates herein the paragraphs set forth i in this Complaint,
unless noted below. | .

Plaintiff complained about illegal wage practices.

. Defendants retaliated against Plaintiff because plaintiff did one or more of the following:

(a) disclosed or threatened to disclose to a supervisor or a public body an activity,

- policy or practice of the employer or another employer, with whom there is a business

g .
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 19 of 41 PagelD: 52

The.
73.

74,

75.
. | diminished capacity. to enjoy | Plaintiff's life.
76:

077.
BL

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 9 of 29 Trans ID: LCV201919544.

relationship, that the Plaintiff reasonably believed is in violation of a ‘law, 0 or a rule or

| regulation promulgated pursuant to law;

(b) Provided information to, or testified before, any public body ‘conducting an

investigation, hearing or inquiry into any violation of law, ora rule or regulation promulgated

. pursuant to law by: the employer or another employer, with whom there is’a business |

relationship; or

(c) Objected to, or refused to participate in an activity, policy or. practice \ which

. Plaintiff reasonably believed:

(1) is in Violation ofa law, or a tule or regulation promulgated pursuant t¢ to.
+ law; of a , -
— Qyis fraudulent or ctiminal; or
(3) is incompatible with a clear mandate of a public. policy concerning the
oo. health, safety, or welfare or protection of the environment,
The above actions of Defendants demonstrate that they are in violation of CEPA,

The factual predicate ‘for this CEPA complaint are distinct and separate ‘from: the factual :

: predicate for the LAD claims.

~ As adirect and proximate result of the actions of Defendants, Plaintiff has suffered mental
7 anguish, physical ] discomfort, pain and suffering, shame and embarrassment, emotional
- distress injuries the physical manifestation of emotional distress injuries, and/or physical

injury.

Furthermore, Plaintiff has suffered lost wages, & diminished ability to earn a living, and a a

7 Moreover, Plaintiff has had to ineur expenses for medical; psychiatric, and/or psychological

. counseling and care,

Plaintiff? 8 damages have been experienced in the past, and they will continue into the fature. a

Further, Plaintiff has been required to retain an. attorney to assist Plaintiff in asserting

Plaintiff's claims and protecting PlaintifP’s rights.
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 20 of 41 PagelD: 53

19.
80.
BL.

82.

$3.
84.
85.

86.
: Plaintiffs claims and protecting Plaintiff's 3 riglits.

_ BER- L- .000079- 19 0704/2019 14:47: 48 AM Pg 10 of 29 Trans ID: LEV201919544

eS Count VI an
ew ye jersey Wage and Hour Law, NWLS.A. 343 11-56a et reg. )

Plaintiff realleges arid incorporates herein the paragraphs set forth in this Complaint.

The actions of Defendants give rise to a violation of the New J ersey Wage and Hour Law.
Asa direct and proximate result of the actions of Defendants, Plaintiff has suffered mental

anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional

_ distress injuries, the physical manifestation of emotional distress injuries, and/or physical

injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,

and a diminished capacity to enjoy Plaintiff's life. Moreover, Plaintiff has and/or may have

- to incur expenses for medical, psychiatric, and/or psychological counseling and care.

Plaintiff’s damages have been experienced i in the past, and they will continue into the future. :

- Further, Plaintiff has been required to retain an attorney to assist Plaintiff i in asserting

a Plaintif?’ $ claims and d protecting Plaintiff's rights.

Count VIL
‘(ven Jersey Wage Payment Act, N. J.S.A. 34:11-4, 1, et seq. }

"Plaintiff realleges and incorporates herein the paragraphs set forth i in ihis Complaint.

The actions of Defendants give rise-to a violation of the New Jersey Wage Payment Act.

. As adirect and proximate t result of the actions of Defendants, Plaintiff has suffered mental “

| anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional

distress injuries, the physical ; manifestation of emotional distress injuries, and/or physical
injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
and a diminished capacity to enjoy Plaintiff's life. Moreover, Plaintiff has and/or may have
to ‘incur expenses. ! for medical, psychiatric, and/or psychological counseling and care:

Plaintiff’ s damages have been experienced i in the past, and they will continue into the future.

Further, Plaintiff has: been required to. retain an atiomey to assist Plaintiff i in asserting ©

10
Case 2:19-cv-05712-JMV-JBC_ Document 1-1 Filed 02/14/19 Page 21 of 41 PagelD: 54

87.
88
89,°

90.

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 11 of 29 Trans ID: LCV201919544

Count VII
(FLSA)
The plainti realleges and incorporates herein the paragraphs set forth in this is Complaint
The actions of Defendants give rise to a violation of the FLSA. ,

Asa direct and proximate result of the-actions of Defendants, Plaintiff has suffered mental

anguish, physical discomfort, pain and suffering; shame and embarrassment, ‘emotional -
- distress injuries, the physical manifestation of emotional distress injuries, and/or physical
- injury.’ Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a: living,

and a diminished capacity to enjoy Plaintiff s life. Moreover, Plaintiff has and/or may have a

to incur expenses for medical, psychiatric, and/or, psychological counseling and care.

_ Plaintiff's damages have been experienced in the past, and they will continue into the future.

Further; Plaintiff has been required to retain an attorney to assist Plaintiff in’ asserting

Plaintiff's claims and protecting Plaintifi’s rights.

WHEREFORE, as to each andes every count, . Plaintiff demands judgment on each and all of

these Counts against the Defendants jointly and severally, as follows:

A... Compensatory damages. of not less than $250, 000;

3. Damages for lost wages and. benefits, back pay, front pay (or reinstatement);
_ Damages for humiliation, mental and emotional distress;

a | Statutory damages, if applicable;

‘Attorneys’ fees and costs of suit;

B

Cc

D..

B, Punitive damages and or liquidated damages where permitted by law;
F .

G Lawful interest - including pre-judgment interest on lost wages;

H

Lawful interest - including pre-judgment interest on any wages not paid in a timely

manner; and ;
Le . Such other, further and different reli as, the Court deems fitting Just and proper

Plaintift hereby reserves the right to amend this Complaint to supplement or ‘niodify the

- factual obligatioris and claims contained herein, based upon information received from the
defendants, witnesses, experts, and others in the course of discovety in this matter.

oa
Case 2:19-cv-05712-JMV-JBC Document 1-1 - Filed 02/14/19 Page 22 of 41 PagelD: 55 |

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 12 of 29 Trans ID; LCV201919544_

DEMAND FOR TRIAL, BY J URY

. Pursuant to Rule 4:35-1(a) and (6), plaintift respectful ly demands atrial bys jury on all issues
in the within action so triable, . as

DESIGNATION Or TRIAL COUNSEL

oo In accordance with Rule 4;25- 4; TY HYDERALLY 1 is hereby designated as trial counsel 9 on
| behalf of f plainttl

R 4: 5-1( by) CERTIFICATION OF. NO OTHER ACTIONS OR PARTIES

‘I hereby certify that. the matter in controversy is not the subject of any other action pending in

any court or of a pending arbitration proceeding, that no other action or arbitration proceeding is

contemplated, arid that there are no other parties known to meat this time who should be joined as
parties t to this action.

DEMAND FOR PRODUCT LON OF INSURANCE AGREEMENTS

Pursuant to R 4:10- 2b), demand i is ‘her eby made that you disclose to ‘the undersigned
whether there are any insutance agreements or policies under which any person or firm carrying on
an insurance businéss may be Liable to satisfy all or part of a judgment which may be entered in the ~
action or to indemnify « or reimburse for payment made to satisty the judgment.

If'so, please attach a copy of each, or in the alternative state, under oath and certifi cation: (A) |
policy number; (b) name and address of insurer; (c) inception and expiration date; (d) names and |
addresses of all persons i insured thereunder. (é) personal injury. limits; (fy property damage limits;

and (g) medical payment limits, .

DATED: _ January 4, 2019

HYDERALLY & ASSOCIATES, P.C,
Attorneys for Plaintiff

 

TY HYDERALLY, Esq.
For the Firm

TALLaw Offices of Ty Hyderally\Lacalle Yolanda\Pleadings\01041 9.COM.deo |

12
 

Case 2:19-cv- -05712- JMV- JBC Document 1-1 Filed 02/14/19. Page 23 of AL PagelD: 56.

| BER- L-000079-19, ovoarzor9 11:47:48 AM Pg 13 of 29 Trans ID: LEv2019 19544 :

Exhibit “1”
 

Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 24 of 41 PagelD: 57

BER-1-000079-19 01/04/2019 11:47:48 AM Pg 14 of 29 Trans ID: LCV201919544

North Aylington PD
214 Ridge Road
_. North Arlington, NJ 07031
Phosie: (201) 991-4400. Fax; (201) 991-4068

 

 

 

 

 

 

- Records Report |
. Inctdent# :15-006227
a INCIDENT DETAILS
Tnelilenti CAD CFS' Reported Date
16-006227 , 2455 TARASSMENT - All Other 06/17/2016 16:13:28
RMS.CES _ Grime Location _Reeelve Source
. 2455 - HARASSMENT ~ Alf Other CENTANNI PIZZA, PASTA: GRILL , Walk-in
cs - 27 REVER RD NORTH CS
Sa so  ARLINGTON,NJ 07031
_ GAD Disposition — oo Call Taker ; 2... Piapaitéler
OPEN _ 83 14VicDermott, Gestge ' §31- McDermott, George
Primary Officer Unit , : oo
_. 90-Hudak, David | - a a
__. CRS Description — 7 me Location Type, ’ Ate-Camp
255 HARASSMENT - Ali Other - . Completed ©
NARRATIV E DETAILS .
Narrative Type . "_Nawrative Dato Reported By Approving Offices
NI TuiGal Naneative’ Ogi 7/2016 |) $0 BLdak, David . -Sandowithk, Daniel
Navrative .

On. the ‘above: date and time, Yolunda Lavalle walked into headgnarters for a ‘harassinent veport, Ms, Lacalls
stated she works at Centannl -Restaurant(27 River Road), and over the past year has been harassed: by both the.
owner, Roberto Dasilva, and the kitelien. staff Ms. Lasalle statéd Mr, ‘Dasilva is verbally abusive and is always
making derogatory . comments to. hers Ma. Lacalle stated he also has mdde sexual comments about: ferns private

paris not directly to het but she, heard them. and reels it is offensive,

| Furthermore, Ma, Laealle stated the kitchen staff{no naines or pedigres were, ~ iver constantly “inakes
comments to her about her ‘body: parts. Ms, Lacalle stated she hes asked them to stop and approgched My. Dasilva
about their commoenis to, her, and he stated to her that he can not control what the staff fi in the kitchen’ says to her,

. . atid then praceads to yell-at her,

Ma, Lacalle did fiat. have -specitio inotdents and exactly comments to teport, but atated it has. ‘been, ongoing
over ihe past year. “Ms, Lacalie did net wish to.” sign any complaints: at this ‘time, but. wanted ‘the: incident

dooumentéd. Noe further paliee: action at this time, HDEHRSON
 

Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 25 of 41 PagelD: 58

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 15.of 29 Trans ID: LCV201919544

Exhibit “2”
 

Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 26 of 41 PagelD: 59

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 16 of 29 Trans ID: LCV201919644

       
 

_-Novth Aatington PD.

 

 

 

 

 

214 Ridge. Road
: North Arlington, NI 07031
Phones (201) 991-4400 - Bax: (201) 991-4068
a - Records Report |
Dicident# :17-008938_-
Be | INCIDENT DETAILS |
- Incident! CADCHS - , Reported Date
17-008938 8517 MATTER OF RECORD/CIVIL 10/28/2017 22:96:23
‘RMS CHS Crlite Loeation Reevive Source .
8517 - MATTER QF . CENTANNIPIZZA PASTA GRILL ©  Officer-Initiated
RECORD/CIVIL = 27 RIVER. RD NORTH
CO ARLINGTON,NI 07031 .
CAD Disposition Call Taker ; Dispatcher
FINISHED 853-Imbréendé, Christopher ; _ £83 -Imbrenda, Clirfstopher
Primary Officer , Unit.
Dg: Valdkeas, Nicholas . |
“CES Deseription | Legieatton Type Agt-Comp
8517: MATTER OF - pe ‘Completed
RECORD/CIVIL so a
| | NARRATIVE DETAILS | |
Narrative Tyas ~ ‘Narrative Datg Reported By _ Approving Officer
NU Initial Necrative a ween a Pe alas, Nabil  80-Rdwards, Gay
” “Warrattve oo . oO oO

On the - above date and: time, Votarida ° ‘Lacalle walked into polise hhondghattots stating she Warited.- an - ingidlent
ddoumented that otourréd in. her warkplace(Centarini), Ms, .Lacalle who is curently .an employes of Centanni
stated -at approximately 1900 hota. she approached her ec-worker Omar and asked film if hé would would be
interested. in. a baby onmiaga that she owns, Mr. Lacalle was ‘willing to give the cauiage to Omar if hé was
interested. Ms. Lacallo than asked how many. éhifldten Omar currently had, Omar responded by stating he had 5
children then followed up ‘by making ‘a hip thrusting gesture towards Ms. Laoalle. Ms. Eadalle wes offended by
’ the: gesture, ‘and wanted'th. inoldent documented inoase she decides fo. pursue legal adtion at a later time.

--No-Buither police abtion at this time.

WN VHD8///
 

Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed:02/14/19 Page 27 of 41 PagelD: 60

/BER-L-000079-19 01/04/2019 11:47:48 AM Pg 17 of 29 Trans ID: LCV201919544

Exhibit “3”
Case 2:19-cv-05712- JMV- JBC_ Document 1-1 Filed 02/14/19 Page 28 of 41 PagelD: 61

-BER- L- 000079- 49 o1/oa/2019 1 -47:48 AM Pa 18 of 29 Trans ID: LEV201919544 oe

   

: “gat Vereen ee

 

¥. 19% wm).

 

 

Tue, Oct 24, 5:55 PM

Roberto,

MRE ee oslasien i isecenanl ame

 

~ abuse working for.you. It has

been relentless and continues
through today, even thougn |
have been complaining about

the sexual. harassment and

discrimination for along time. a

| have filed police complaints

about it as you know and
begged with you to talk to the
staff to stop them from the
harassment and negative ©
ona Reese because |

cll re] woman.

SOONERS el MIR TRICE
olaoe wanna om USC
complained to you.

The stress that | have suffered.
is incredible. Yet you don’t
oclcee know | cul only Fe)
Case 2: 19- -cv-05712- -IMV- JBC. Document 1-1 Filed 02/14/19 Page 29 of 41 PagelD:. 62

- BER- .- 000079- 19 ovogi20t9 11: 47: 48 AM Pg. 19 of 29 Trans ID: Lev201019544.

UNE VerIZON. 7 If

+ oak

 

 

care. | knowlam only a

bartender and you are the
mune Ee human being.

eRe mnaeineye! el elelait

Baer cleat ae
Rees NMA ORS E cnn oee
Pe reenee ckcven cole cece) @unen= et" (LEP
am sick and tired of being felt

like a piece of meat. Alberto
and Jerry the former
dishwasher made constant
comments about my derriere
and my breasts. How they look

good, etc. Maybe the staff

dalla Com eecnia BISWAS] AL me).Cc) AALS)

head chef just laughed when
Alberto asked me how | got my

Hass" to stand up like that and |

- said it looked good, The

constant comments about my
breast looking good.
Comments about fixing me up
with Poncho and how | should »
hook up with him and have
eye19}iers eee atc) oe arene

 
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 30 of 41 PagelD: 63

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 20 of 29 Trans ID: LOV201919544

eNO A MnSCN CELE
ie ssietcsceaCoh ARUN a)
- and telling me to go “f..k"
Eins ad ing earch a melee
. De

Z Neen Renney e to go
. Beeler arctan laces eal
BRS TeT RE Tramorctels]ie mere co
eee ee ee eRe ae
a sala Sn

| Ae aio een el AIemceniele
about wanting to be paid
legally and on the books. When

will this happen? | also would
like to be paid for all the hours |
work. Even though | am here
till after 11m every shift. You
pay me only 3-9 on Sunday
and aa 10 on Aas

Me | have tried talking to you about
@ these things and nothing
happens. Hopefully this text

 
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 31 of 41 PagelD: 64

BER-L-000079-19 61/04/2019 11:47:48 AM Pg 21 of 29 Trans-ID: LCV201919544 .

fae aa qt Bi

een enon

| have tried talking to you about
these things and nothing

chappens. Hopefully this text
will get something done.

Yolanda

 

 
 

Case 2:19-cv-05712- JMV- JBC Document 1- ‘1 Filed 02/14/19 Page 32 of 41 PagelD: 65

“BER. L- 000079- 19 01/04/2019: 11:47:48 AM Pg 22 of 29 Trans ID: L.cVv201919544

Exhibit “4”
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 33 of 41 PagelD: 66

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 23 of 29 Trans ID: LCV201919544

 
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 34 of 41 PagelD: 67

BER-L-000079-19 01/04/2019 11:47:48-AM Pg 24 of 29 Trans ID: LCV201919544

Sd a
te

se
£ Be

 
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 35 of 41 PagelD: 68

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 25 of 29 Trans 1D:.LCV201919544 -

   

‘
ei
ee

 

Wed, 00125, 3:61PM

 Eaecace

| received your text messages
rminating | cil
a DRM ang a a

NS]

TASCLNP

we

Ht i uty PE } a

 
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 36 of 41 PagelD: 69

BER-L-000079-19 01/04/2019 11:47:48 AM Pg 26 of 29 Trans ID: LCV201919544

xh ibit “ By
Case 2:19-cv- “05 712- IMV- JBC Document 1- 1 Filed 02/14/19 Page 37 of 41 PagelD: 70.
BER- 4.-000079-19 01/04/2019 44:47:48 AM Pg 27 of 29 Trans ID: LCV201919544

 

Wed, Oct 25, 3:51 PM
Raberto,

DUT TociViclem ee mks miele 110 (ct

SeUuliRt Isler ae CRE King lacie

ads

 
‘Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 38 of 41 PagelD: 71.
>. BER-L-000079-19 “01/04/2019 11 AT:48 AM Pg 28 of 29 Trans ID: LCV201919544

 

c : hy , e it ta 6”
Case 2:19-cv- -05712- JMV- JBC. Document 1-1 Filed 2/14/19 Page 39 of 41 PagelD: 72

_BERL-000079- 19" 01/04/2019 143 Ar: 48 AM Pg 29 of 29 Trans {D: LCv201 919544

 

| Wed, Oct 26, 3:51 PM
Roberto,

BGI To Bote lmit aie ots
terminating me and asking t that
| do not return to work, Please |
mail me my bartending license.

Yolanda Lacalle

 

Delivered

 

 

 
Case 2:19-cv-05712-JMV- JBC. Document 1-1 Filed 02/14/19 Page 40 of 41 PagelD: 73

844 (Rev. 06/17)

CIVIL COVER SHEET

provided by local rules of court. This form, approved. by the Judicial Conference of th

purpose of initiating the civil docket sheet.

_ The IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing’and service of pleadings or other papers as required by law, except as

niied States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I.

(a) PLAINTIFFS

YOLANDA LACALLE

(b) County of Residence of First Lisied Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

1h OVS RR YESS -PERATLEY BABSECIATES, P.C., 33
PLYMOUTH STREET, SUITE 202, MONTCLAIR, NJ 07042 (973)
509-8500

NOTE:

NANCY'J,

 

DEFENDANTS |
CENTANNI RISTORANTE AND ROBERTO DASILVA

Attorneys (if Known)_.
RENCIBIA, ESQ., JAC

County of Residence of First Listed Defendant

(iN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF”
“THE TRACT OF LAND INVOLVED.

KSON LEWIS P.C., 220
HEADQUARTERS PLAZA, EAST TOWER, 7TH FL., MORRISTOWN,
- NJ 07960-6834 (973-538-6890)

 

‘UL. BASIS OF JURISDICTION Piscean’ x" in One Bax Only)

 

(For Diversity Cases Only}

Ti. / CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

  

 

 

 

   

 

 

 

 

 

ol us. Government 3 Federal Question’ : PTF DEF PIF DEF
Plaintiff (US. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 a4
: : of Business In This State :
O2 U.S. Government O04 Diversity Citizen of Another State 0 2° CF 2 -Incorporated and Principal Place aos a5.
Defendant | . (indicate Citizenship af Parties in Item Hf} : of Business In Ancther State :
Citizen or Subject of a O 3 © 3. Foreign Nation Ooé6 O86
Foreign Country
IV’. NATURE OF SUIT (Place an "X" in One Box Only) - _Clicte here for: Nature of Suit Code Descriptions,
2s “CONTRACT: : Te TORTS = FOREEIT {PENALTY EBANKRUPTCY. : .
OF 140 Insurance PERSONAL INJURY PERSONAL INJURY. | 625 Drug Retated Seizure CI 422 Appeal 28 USC 158 375 False Claims Act
O 120 Marine G 310 Airplane C3 365 Personal Injury - of Property 21 USC-881 - |f 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product ‘ Product Liability O 690 Other 28 USC 157 3729(a))
CG 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
C3 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical =e PROPERTY RIGHTS) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
OG 151] Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent C7 450 Commerce
O 152 Recovery of Defaulted Liability C1 368 Asbestos Personal CO) 835 Patent - Abbreviated ( 460 Deportation
Student Loans 0 340 Marine Tnjury Product New Drug Application 0] 470 Racketeer Influenced and
(Excludes Veterans} CO 345 Marine Product Liability O 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR: map SOCIAL SECURITY 2] O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle | 0 370 Other Fraud a 710 Fair Labor Standards O 861 HIA (1395f) {% 490 Cable/Sat TY
CI 160 Stockholders’ Suits CF 355 Motor Vehicle OC) 371 Truth in Lending Act. O 862 Black Limg (923) O 850 Securities/Commodities!
190 Other Contract Product Liability 0 380 Other Personal C1 720 Labor/Management 0 863 DIWC/DIWW (405()) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XY1 1 890 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage C1 740 Railway Labor Act 1 864 RST (405(2)) G 891 Agricultural Acts :
OG 362 Personal Injury - Product Liability O 751 Family and Medical O 393 Environmental Matters
. Medical Malpractice . Leave Act O) $95 Freedom of Information
[2S SREAT PROPERTY2:2: CIVIL RIGHES «| PRISONER PETITIONS} 790 Other Labor Litigation oS UREDERAE TAX SUITS] Act
O 210 Land Condemnation a 440 Other Civil Rights . Habeas Corpus: (3 791 Employee Retirement _ [C1] 870 Taxes (U.S. Plaintiff O) 896 Arbitration
0 220 Foreclosure O 441 Voting 463 Alien Detainee Income Security Act ° or Defendant) © 899 Administrative Procedure ..
OC 230 Rent Lease & Ejectment . 1-442 Employment 510 Motions. to Vacate O 871 IRS—Third Party © . Act/Review or Appeal of |
240 Torts to Land 5 443 Housing/ . _ Sentence 26 USC 7609 Agency Decision
CF 245 Tort Product Liability Accommodations 530 General O 950 Constitutionality of

a

290 All Other Real Property

 

0) 445 Amer. w/Disabilities -
Employment ~

o 446 Amer. w/Disabilitigs -
Other

0 448 Education

 

535 Death Penalty

IMMIGRATION: 72 |

 

Other:

$40 Mandamus & Other

350 Civil Rights.

$55 Prison Condition

466 Civil Detainee -
Conditions of

O00 00 00

C1 465 Other Immigration
Actions

 

 

Confinement

6 462 Naturalization Application

 

 

State Statutes

 

V. ORIGIN (Place an “X" in One Box Only) |.

Reinstated or

5 Transferred from

O 6 Multidistrict

G1 Original (K2 Removed from C3 Remanded from. f 4 fultidi : O18 Multidistrict
Proceeding | State Court Appellate Court - Reopened Another District Litigation - Litigation -
: . (specify) ‘Fransfer Direct File

 

VI CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Be not cite jarisdictional statutes uniess diversity).

 

 

Brief description of cause:
Fair Labor Standards Act

 

CHECK YES only if demanded in complaint:

 

 

 

 

VIL .REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes CINo
VIU. RELATED CASE(S)
IF ANY Bee instructions): ag DOCKET NUMBER |
DATE : SIGNATURE OF ATTORNEY OF RECORD
02/14/2019 /s Nancy J. Arencibia
FOR OFFICE USE ONLY
RECEIPT # AMOUNT JUDGE

APPLYING IFP

MAG. JUDGE

  
 
Case 2:19-cv-05712-JMV-JBC Document 1-1 Filed 02/14/19 Page 41 of 41 PagelD: 74

_ Nancy J. Arencibia Bar Id# 035431997
. Eric G. Guglielmotti Bar Id# 016672009
JACKSON LEWIS P.c. |
220 Headquarters Plaza -

~ Fast Tower, 7th Floor
Morristown, New Jersey 07960
(973) 538-6890
ATTORNEYS F OR DEFENDANTS

UNITED STATES DISTRICT COURT
‘FOR THE DISTRICT OF NEW JERSEY

YOLANDA LACALLE,
Civil Action No.:
- Plaintiff, | -
v tS SBRTIFICATE OF SERVICE, -
CENTANNI. RISTORANTE, _ ROBERTO

DASILVA, JOHN DOES 1-10, AND XYZ

CORP. 1-10,

| Defendants.

J hereby certify that a true and correct copy of Defendants’ Notice and Petition for |
Removal, Notice of Compliance with U.S.C. § 1446(@), Civil Cover Sheet and this Certificate of
Service were filed with the Clerk using the BCP system and also served upon Plaintitt s counsel,

| Ty Hyderally, Esq., ‘Hyderally & Associates, P.C., 33 Plymouth Street, Montclair, New Jersey

07042 by sending. said documents, via ECF and e-inail on this 14th day of February 2019.

| C202

Lori Cell

Dated: February 14, 2019,
4822-0309-3128, v. 1
